Citation Nr: 1611584	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  13-15 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for migraine headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel



INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) from August 1983 to November 1983 and a period of active duty from November 2004 to October 2005.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In April 2015, the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  Following the hearing, the record was held open for a 30-day period to allow for the submission of additional evidence.  However, no additional evidence was submitted by the Veteran. 

In June 2015, the Board denied service connection for migraine headaches.  The Veteran appealed the June 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2016 Order, the Court vacated the February 2015 Board decision and remanded the matter to the Board for adjudication consistent with the parties' Joint Motion for Remand (Joint Motion).

Specifically, the parties to the Joint Motion agreed that the June 2015 Board decision referred to a misfiled document from another Veteran in its reasons and bases.  The Court also noted there were additional misfiled records in the claims file.  The Board notes that it has since taken action to have the misfiled documents removed from the electronic claims file and will not consider or reference them in this decision.  Instead, the decision is being reissued without any consideration or reliance on the misfiled documents. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains additional documents relevant to the present appeal, including VA treatment records considered by the RO.  



FINDING OF FACT

Migraine headaches did not manifest in service and have not been shown to be otherwise related to the Veteran's military service.


CONCLUSION OF LAW

Migraine headaches were not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the RO provided the Veteran with a notice letter in August 2012, which was prior to the initial decision on the claim in December 2012.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met. 

Moreover, the requirements with respect to the content of the notice were met in this case.  In the August 2012 letter, the RO notified the Veteran of the evidence necessary to substantiate a claim for service connection and informed him of the division of responsibilities in obtaining the evidence to support his claim.  The letter also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records, including VA treatment records, are in the claims file.  The Veteran has not identified any other outstanding evidence that is relevant to the case.  In a July 2015 written statement, the Veteran indicated that he had submitted a doctor's validation concerning his migraine headaches.  However, the Board notes that, following the June 2015 Board decision, no further medical evidence has been submitted.  

The Veteran was afforded VA examinations in September 2012 and May 2014, and an addendum medical opinion was obtained in November 2012.  When VA undertakes to provide a VA examination and obtain a VA opinion, it must ensure that the examination and opinion are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and medical opinions are adequate to decide the case.  The examiners considered the Veteran's medical history and the claims file and provided rationales for the opinions provided. 

The Veteran was also provided an opportunity to testify at a hearing before the undersigned Veterans Law Judge.  During that hearing, the Veterans Law Judge identified the issue on appeal and asked questions about the onset and development of the disorder.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  Additionally, the undersigned Veterans Law Judge held the record open for a period of 30 days following the hearing for the purpose of affording the Veteran the opportunity to submit additional evidence in support of his claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation to the contrary.

For these reasons, the Board finds that the VA's duties to notify and assist have been satisfied.  Thus, there is no error or issue that precludes the Board from addressing the merits of this appeal.



Law and Analysis

The Veteran has contended that his migraine headaches began during active service.  Specifically, he has alleged that his migraine headaches began during his deployment to Iraq during his period of active duty from November 2004 to October 2005.  He has also asserted that his headaches are the result of being in close proximity to mortar blasts and improvised explosive device (IED) explosions.  See Board Hearing Transcript at 8-9. 

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006). 

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may be established by evidence demonstrating that the disease was in fact incurred during service.  See Combee v. Brown, 34 Fed.3d 1039 (Fed. Cir. 1994).

Service connection for certain chronic diseases may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2015).  However, the Board notes that migraine headaches are not on list of chronic diseases.  Moreover, as discussed below, the evidence weighs against a finding that the disorder manifested within one year of service or that there was a continuity of symptomatology.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for migraine headaches.

There is no dispute that the Veteran was deployed to Iraq and would have been exposed to mortar blasts and IED explosions.  The evidence also shows that he has a current headache disability.  Thus, the crux of this case is whether his current headaches manifested in service or are otherwise related to his military service, to include the mortar blasts and IED explosions.

The Veteran's service treatment records do not document any complaints, treatment, or diagnosis of migraine headaches.   In a September 2005 post-deployment questionnaire, the Veteran marked that he did not experience headache symptoms during his deployment.  A September 2005 separation examination further shows that the Veteran was not assessed with migraine headaches.  Thus, the medical evidence does not indicate that migraine headaches manifested in service.  

The Board also notes that the Veteran did not seek treatment immediately following his separation from service or for several years thereafter.  Rather, the Board observes that an October 2011 primary care visit was the first documentation of migraine headaches of record.  Indeed, VA treatment records prior to that date, reflect that the Veteran expressly denied experiencing headaches.  See August 2010, September 2010, and December 2010 VA treatment records.  In October 2011, the Veteran reported infrequent, monthly right temporal headaches with moderate throbbing.  He stated he had not taken any analgesic medications.  Subsequently, in February 2012, a neurology consultation report noted the onset of sporadic headaches approximately five to six months earlier.  Although it was noted that the Veteran was in an area of IED blasts in Iraq, he reported during this consultation that he was not thrown to the ground or rendered unconscious.  

With regard to the evidentiary gap in this case between active service and the earliest manifestations of migraine headaches, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence, including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

The Board does acknowledge the Veteran's statements that he has had migraine headaches since service.  The Board notes that the Veteran is competent to report his experience and symptoms in service and thereafter.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, although the Veteran is competent to report symptoms since service, the Board finds that such statements are not credible.  His allegations are inconsistent with the contemporaneous record.  As discussed above, in a September 2005 post-deployment questionnaire, the Veteran marked that he did not experience headache symptoms during his deployment.  A September 2005 separation examination also shows that the Veteran was not assessed with migraine headaches.  Thus, there was actually affirmative evidence showing that he did not have migraine headaches at the time of his separation from service.

The Board does acknowledge that the Veteran may not have been able to seek treatment while deployed or may have been reluctant in reporting his headaches in service.  See Board Hearing Transcript at 8-10.   However, the Board also finds it significant that he reported a five to six month onset during a February 2012 neurological consultation, which would suggest an onset approximately six years after his period of active duty.  Thus, his post-service statements are also inconsistent with his more recent allegations.  Therefore, the Board finds the reported history of continuity of symptomatology since service to be not credible.

In addition to the lack of evidence showing that migraine headaches manifested during active service or within close proximity thereto, the weight of the evidence of record does not link any current disorder to the Veteran's military service.

The evidence of record includes two VA medical opinions on the question of whether the Veteran's migraine headaches are related to his military service.  In a November 2012 addendum medical opinion, the VA examiner opined that the Veteran's migraine headaches are less likely than not incurred in or caused by in-service injury, event, or illness.  In rendering the opinion, the examiner referred to the service records containing no documentation of chronic headaches.  She did reference the misfiled August 2005 treatment record of another Veteran in stating that the only mention of a headache was during an acute viral infection that resolved.  The examiner further noted that the Veteran checked "no" to any problems with headaches on his post-deployment examination.  Thus, the Board finds that the VA examiner's opinion was not affected by the misfiled document, as she discounted it in noting that the headache had resolved and relied on the fact that the Veteran did not have headaches at the time of his separation.  In other words, the rationale and conclusion of the VA examiner were not materially altered by the misfiled document because she did not find it significant.  

A May 2014 VA examiner also opined that the Veteran's migraine headaches were less likely than not incurred in or caused by military service.  The examiner reasoned that the Veteran denied any problems with headaches on his post-deployment examination.  In addition, it was noted that his service records showed no documentation of chronic headaches.  Medical records further revealed that the Veteran's headache disorder did not begin until years after he was in the military.  Moreover, the examiner noted that current medical literature does not support the Veteran's claim that injures, such as those from an IED or mortar explosion, would cause a migraine headache disorder years after the initial trauma.  Thus, this examiner did not rely on the misfiled documents in rendering the opinion.

Significantly, there is no medical opinion otherwise showing that the Veteran's migraine headaches are related to his military service.  When asked at the hearing, the Veteran indicated that his doctors had never indicated that his migraine headaches were related to his military service.  They were focused on treating him rather than determining the cause of the disorder.  See Board Hearing Transcript at 11-12.  Thus, the undersigned Veterans Law Judge also held the record open for 30 days following the April 2015 hearing to provide the Veteran the opportunity to obtain a medical opinion in support of his claim.  However, to date, no additional evidence has been submitted.

In reaching this decision, the Board also notes that the Veteran himself has stated that his migraine headaches are related to his military service.  While the Board has considered the Veteran's own opinion, the Board finds that the VA examiners' opinions are more probative, as they were provided by medical professionals with knowledge, training, and expertise and are supported by a complete rationale based on such knowledge, a review of the claims file, the Veteran's medical history, and medical literature.  

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for migraine headaches.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for migraine headaches is not warranted.

While the Board is sympathetic to the Veteran's claim, the weight of the evidence is against the claim.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  


ORDER

Entitlement to service connection for migraine headaches is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


